PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Clift, Kristi Ann
Application No. 16/190,132
Filed: 13 Nov 2018
For: Method, System and Apparatus for Duplicate Images

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed July 26, 2022 and supplemental August 6, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of September 23, 2021, which set a shortened statutory period for reply of three months.  A two-month extension of time under 37 CFR 1.136(a) was filed.  Accordingly, the application became abandoned on February 24, 2022.  A Notice of Abandonment was mailed on March 31, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1000.00, and the submission required by 37 CFR 1.114; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the Selena Hamilton at(571) 272-8825. 

This application is being referred to Technology Center Art Unit 2667 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.



/JONYA SMALLS/Lead Paralegal Specialist, OPET